DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     JOSE ANTONIO RODRIGUEZ,
                             Appellant,

                                     v.

           DENNIS MARSHALL and DEBORAH MARSHALL,
                         Appellees.

                               No. 4D18-2072

                           [December 4, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James L. Martz, Judge; L.T. Case No. 50-2016-DR-008443-
XXXX-MB.

   Adam David Farber, Boynton Beach, for appellant.

   Veronica Doss of Interra Law Firm, Boca Raton, for appellees.

PER CURIAM.

   We affirm without further discussion the circuit court’s order granting
the grandparents’ motion to modify the custody agreement and denying
the father’s motion to terminate the custody agreement. This affirmance
is “without prejudice to further proceedings in the event of changed
circumstances.” See Williams v. Burgess, 164 So. 3d 137 (Fla. 1st DCA
2015).

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.